EXHIBIT 10.44
FOURTH AMENDMENT TO CREDIT AGREEMENT

    THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
April 20, 2009, by and between CRAY, INC., a Washington corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 29, 2006, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Notwithstanding any provision to the contrary in the Credit Agreement or
in the Line of Credit Note, the maximum amount available for advances and
Letters of Credit under the Line of Credit shall at all times be reduced by an
amount equal to the Maximum Potential Exposure (defined below) of all
outstanding foreign exchange contracts between Borrower and Bank. If at any
time, the sum of (a) the outstanding principal balance of advances under the
Line of Credit, (b) the amount available to be drawn under outstanding Letters
of Credit, (c) amounts drawn under Letters of Credit and not yet reimbursed to
Bank, and (d) the amount of the Maximum Potential Exposure exceeds
$1,690,000.00, Borrower shall on demand by Bank (a) make a principal reduction
of the outstanding principal balance of the Line of Credit in the amount of such
excess, or (b) if no advances are outstanding, provide cash collateral
(maintained at Bank and which may be in the securities account which secures
Borrower’s obligations to Bank hereunder) in the amount of such excess as
security for Borrower’s liability under Letters of Credit and/or foreign
exchange contracts in the amount of such excess. The foregoing cash collateral
requirement is in addition to Borrower’s requirement to maintain the Collateral
Value of the Securities Account equal to at least $2,190,000.00 as set forth in
the Amended and Restated Addendum to Security Agreement dated as of the date
hereof executed by Borrower and Bank.
     2. Section 1.1 (a) is hereby amended by deleting “One Million Three Hundred
Ninety Eight Thousand Three Hundred Eighty Four Dollars ($1,398,384.00)” as the
maximum principal amount available under the Line of Credit, and by substituting
for said amount “One Million Six Hundred Ninety Thousand Dollars
($1,690,000.00).”
     3. Section 1.1 (b) is hereby amended by deleting “One Million Three Hundred
Ninety Eight Thousand Three Hundred Eighty Four Dollars ($1,398,384.00)” as the
maximum principal amount available under the Letter of Credit Subfeature, and by
substituting for said amount One Hundred Ninety Thousand Dollars ($190,000.00).”

-1-



--------------------------------------------------------------------------------



 



     4. Section 1.1 (d) is hereby deleted in its entirety, and the following
substituted therefor:
     “(d) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including June 1, 2009, will enter into “payment versus delivery” foreign
exchange contracts for the account of Borrower for the purchase and/or sale by
Borrower in United States dollars of Japanese yen, Euros, Pound Sterling;
provided however, that no such foreign exchange contract shall be entered into
if the Maximum Potential Exposure (as defined below) at such time is, or if the
contract were entered into, would be in excess of One Million Five Hundred
Thousand Dollars United States Dollars (US $1,500,000.00). No foreign exchange
contract shall be executed for a term in excess of twelve (12) months or for a
term which extends beyond June 1,2009. All foreign exchange transactions shall
be subject to the additional terms of a Foreign Exchange Agreement dated as of
January 24, 2006 (“Foreign Exchange Agreement”), all terms of which are
incorporated herein by this reference. The term “Maximum Potential Exposure”
means at any time the amount of Borrower’s maximum potential liability to Bank
under (i) all foreign exchange contracts outstanding at such time, and (ii) as
applicable, all foreign exchange contracts requested by Borrower at such time,
as determined by Bank.”
     5. Section 4.10 is hereby deleted in its entirety, and the following
substituted therefor:
     “SECTION 4.10. LIQUIDITY. In addition to minimum balances in the Collateral
account as defined in the ADDENDUM TO SECURITIES AGREEMENT, Borrower (a) shall
maintain liquid assets (defined as cash, cash equivalents and/or publicly
traded/quoted marketable securities acceptable to Bank in its sole discretion)
with an aggregate fair market value not at any time less than Two Million One
Hundred Ninety Thousand Dollars ($2,190,000.00). Further, not later than 30 days
after the end of each quarter Borrower shall provide to Bank copies of all
Borrower’s current account statements for deposit, brokerage and other accounts,
together with such other information as Bank may require to determine compliance
with this covenant.”
     6. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     7. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                                  WELLS FARGO BANK,     CRAY, INC.      
   NATIONAL ASSOCIATION    
 
                   
By:
  /s/ Brian C. Henry
 
Brian C. Henry,       By:   /s/ Russell C. Carson
 
Russell C. Carson, Vice President    
 
  Executive Vice President,                
 
  Chief Financial Officer                
 
                   
By:
  /s/ Kenneth W. Johnson
 
Kenneth W. Johnson,                
 
  Senior V. P., General Counsel,                
 
  Corporate Secretary                

-3-